UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 4, 2015 REACHLOCAL , INC. (Exact name of Registrant as specified in its charter) Delaware 001-34749 20-0498783 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 21700 Oxnard Street, Suite 1600, Woodland Hills, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (818) 274-0260 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Entry into a Material Definitive Agreement. On August 3, 2015, ReachLocal, Inc., and certain of our affiliates entered into a First Amendment to Loan and Security Agreement with Hercules Technology Growth Capital, Inc. (“ Hercules ”), as administrative agent and lender (the “loan amendment”). The loan amendment amends the Loan and Security Agreement dated April 30, 2015 among the parties (the “term loan”), and, among other things, amends the term loan’s revenue covenant thresholds for the remainder of 2015. The above description of the loan amendment is qualified in its entirety by reference to the loan amendment, a copy of which will be filed as an exhibit to our next Quarterly Report on Form10-Q. Item 2 Results of Operations and Financial Condition. On August 4, 2015, we publicly disseminated a press release announcing financial results for thesecond quarter ended June 30, 2015. The foregoing description is qualified in its entirety by reference to our press release, dated August 4, 2015, a copy of which is attached hereto as Exhibit 99.1 and incorporated herein by reference.Such information shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information required to be disclosed under this Item 2.03 is set forth in Item 1.01 above and is incorporated by reference into this Item 2.03. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description of Exhibit Press Release dated August 4, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 4, 2015 REACHLOCAL, INC. By: /s/ Ross G. Landsbaum Name: Ross G. Landsbaum Title: Chief Financial Officer
